Case: 20-2113     Document: 20   Page: 1   Filed: 07/14/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                FRANCIS J. SAMPSON, JR.,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-2113
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-1638, Judge Michael P. Allen.
                 ______________________

                  Decided: July 14, 2021
                  ______________________

    FRANCIS J. SAMPSON, JR., Duxbury, MA, pro se.

     EVAN WISSER, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JEFFREY
 B. CLARK, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
 PREHEIM; BRIAN D. GRIFFIN, JULIE HONAN, Office of Gen-
 eral Counsel, United States Department of Veterans Af-
 fairs, Washington, DC.
                  ______________________
Case: 20-2113     Document: 20     Page: 2    Filed: 07/14/2021




 2                                    SAMPSON   v. MCDONOUGH



     Before NEWMAN, PROST, and CHEN, Circuit Judges.
 PER CURIAM.
     Francis J. Sampson, Jr. served honorably in the United
 States Army from August 1967 to June 1969. On August
 31, 2000, Mr. Sampson filed a claim for benefits for service-
 related    post-traumatic     stress   disorder     (PTSD).
 Mr. Sampson’s claim made no mention of sleep apnea,
 though it contained evidence that he had difficulty sleep-
 ing. The Department of Veterans Affairs (VA) subse-
 quently granted benefits for PTSD with an effective date of
 August 31, 2000. Fourteen years later, after repeatedly
 challenging the rating of his PTSD claim, Mr. Sampson
 sought benefits for sleep apnea as connected to his service-
 related PTSD. The VA then granted Mr. Sampson sleep
 apnea-related benefits with an effective date of March 31,
 2013.
     Mr. Sampson now contends that he is entitled to an Au-
 gust 31, 2000 effective date for his sleep apnea benefits, ar-
 guing that his original claim was sufficient to constitute an
 informal claim for benefits related to sleep apnea. The
 Court of Appeals for Veterans Claims (Veterans Court) up-
 held the Board of Veterans’ Appeals’ denial of the earlier
 effective date based on its finding that Mr. Sampson’s orig-
 inal claim did not show an intent to claim benefits for sleep
 apnea. See Sampson v. Wilkie, No. 19-1638, 2020 WL
 2296966, at *2 (Vet. App. May 8, 2020); see also Sellers v.
 Wilkie, 965 F.3d 1328, 1332 (Fed. Cir. 2020) (“The essential
 requirements of any claim, whether formal or informal are:
 (1) an intent to apply for benefits, (2) an indication of the
 benefits sought, and (3) a communication in writing.”)
 (quoting Browoski v. Shinseki, 23 Vet. App. 79, 84 (2009)).
 The Veterans Court noted that Mr. Sampson’s initial claim
 specifically requested that the VA “consider this an appli-
 cation for service connected disability for PTSD.”
 Sampson, 2020 WL 2296966, at *2. And while the record
 contained evidence that Mr. Sampson had difficulty
Case: 20-2113     Document: 20       Page: 3   Filed: 07/14/2021




 SAMPSON   v. MCDONOUGH                                       3



 sleeping, the Veterans Court found no documents contem-
 poraneous with medical records that could be read as indi-
 cating an intent by Mr. Sampson to seek benefits for his
 sleep apnea. See id. Additionally, Mr. Sampson’s multiple
 claims to increase his PTSD-disability rating between 2000
 and 2014 never mentioned sleep apnea. See id.
      Our ability to review decisions from the Veterans Court
 is limited by 38 U.S.C. § 7292. We have jurisdiction to “re-
 view and decide any challenge to the validity of any statute
 or regulation or any interpretation thereof . . . and to inter-
 pret constitutional and statutory provisions, to the extent
 presented and necessary to a decision.” § 7292(c). But we
 lack jurisdiction to “review (A) a challenge to a factual de-
 termination, or (B) a challenge to a law or regulation as
 applied to the facts of a particular case,” unless those chal-
 lenges present constitutional issues. § 7292(d)(2).
      Mr. Sampson does not challenge the validity of any
 statute or regulation or any interpretation thereof. Nor
 does Mr. Sampson contend his challenge presents a consti-
 tutional issue. Rather, Mr. Sampson broadly challenges
 the Veterans Court’s determination that his original appli-
 cation failed to constitute an informal claim for sleep apnea
 benefits related to his service-related PTSD. To the extent
 Mr. Sampson’s appeal rests on a challenge to a law or reg-
 ulation as applied to the facts of his case, we lack jurisdic-
 tion to consider it. See Ellington v. Peake, 541 F.3d 1364,
 1372 (Fed. Cir. 2008). To the extent his appeal contends
 that the Veterans Court did not apply the correct legal re-
 quirements for determining whether Mr. Sampson had
 filed an informal claim in 2000 for sleep apnea, we detect
 no legal error.
                         AFFIRMED
                             COSTS
     No costs.